            Case 2:11-cr-00203-RSM Document 78 Filed 04/07/21 Page 1 of 2




                                                                       Honorable Ricardo S. Martinez
1

2

3

4

5

6                          UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE
8

9                                                             NO. CR11-0203 RSM
       UNITED STATES OF AMERICA,
10                            Plaintiff,                      ORDER
11
                      v.
12
       DENNIS C. BARTRUM,
13
                              Defendant.
14

15

16
            THE COURT has considered the Defendant’s unopposed motion to proceed with SRV
17
     disposition hearing by video conferencing, along with all the records and files in this case and
18
     the General Orders currently in effect.
19
            THE COURT FINDS that the circumstances are as set forth in the Defendant’s
20
     unopposed motion, and that a remote sentencing hearing my proceed via video conferencing as
21
     arranged by the court because further delays in this case would cause “serious harm to the
22
     interests of justice,” see General Order No. 04-20 (3/30/20), for the reasons set forth in the
23
     Defendant’s unopposed motion. Accordingly,
24

25

      ORDER AUTHORIZING SRV DISPOSITION HEARING TO                                           THOMAS D. COE
                                                                                                 Attorney at Law
      PROCEED BY VIDEO CONFERENCE - 1                                                              PO Box 10356
      U.S.A. v. Bartram, CR11-0203 RSM                                              Bainbridge Island, WA 98110
                                                                                                  (206) 340-8816
            Case 2:11-cr-00203-RSM Document 78 Filed 04/07/21 Page 2 of 2




1           THE COURT ORDERS that Mr. Bartram’s scheduled SRV disposition hearing on

2    April 16, 2021 may proceed by video conference, consistent with current procedures

3    established by this Court.

4           DONE this 7th day of April, 2021.

5

6

7

8
                                                A
                                                RICARDO S. MARTINEZ
9                                               CHIEF UNITED STATES DISTRICT JUDGE

10

11
     Presented by:
12
     /s/ Thomas D. Coe
13   By:
     THOMAS D. COE
14
     Attorney for Defendant Dennis C. Bartram
15

16

17

18

19

20

21

22

23

24

25

      ORDER AUTHORIZING SRV DISPOSITION HEARING TO                                     THOMAS D. COE
                                                                                           Attorney at Law
      PROCEED BY VIDEO CONFERENCE - 2                                                        PO Box 10356
      U.S.A. v. Bartram, CR11-0203 RSM                                        Bainbridge Island, WA 98110
                                                                                            (206) 340-8816
